Fletcher, Presiding Justice.
Property owner Abdulatif Karim Shehadeh filed this action under the Quiet Title Act.1 In 1974, his predecessor in title entered into a contract to lease a store in a shopping center to Cowron & Company’s predecessor in title. In 1980, a federal district court found that the lease was valid, but denied the tenant’s claims for damages and specific performance. Shehadeh bought the property in 1984 and gave written notice to Cowron on September 16, 1993, canceling the lease. The trial court concluded that this notice effectively canceled Cowron’s leasehold interest and ordered the removal of all clouds against the title of Shehadeh’s property. We affirm.
The Quiet Title Act of 1966 provides an efficient, speedy, and effective way to adjudicate disputed title claims.2 The General Assembly enacted it to eliminate the possibility that land in this state could not be sold due to any uncertainty about the ownership of any interest in the property.3 Based on this intent, we hold that Shehadeh’s petition to remove a 20-year leasehold interest as a cloud on the title of his property was a proper use of the Quiet Title Act.
As the trial court ruled, the doctrine of res judicata does not bar this action. The 1980 federal court decision dealt with claims for breach of contract. In contrast, this action concerns whether Shehadeh canceled the lease in 1993 when he gave written notice to Cowron. Because the trial court correctly concluded that Shehadeh’s notice canceled the lease as provided under the 1974 agreement, we affirm.

Judgment affirmed.


All the Justices concur, except Thompson, J., 
*384
who concurs in the judgment only.

Decided September 15, 1997.
Foster, Foster, Allen & Durrence, William M. Foster, Phillip M. Durrence, for appellant.
Minor, Bell & Neal, Stephen B. Farrow, for appellee.

 OCGA §§ 23-3-60 to 23-3-72.


 Heath v. Stinson, 238 Ga. 364, 365 (233 SE2d 178) (1977).


 OCGA § 23-3-60; Smith v. Georgia Kaolin Co., 264 Ga. 755, 756 (449 SE2d 85) (1994).